t c memo united_states tax_court michael e lunnon petitioner v commissioner of internal revenue respondent docket no 13245-12l filed date michael e lunnon pro_se luke d ortner for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s hereinafter irs or respondent determination to sustain collection unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure actions by levy and the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s unpaid federal employment_taxes ie unpaid withholding and federal_insurance_contributions_act fica tax_liabilities with respect to his form sec_941 employer’s quarterly federal tax_return for all four quarters of each of the years and the first quarter of and unpaid federal_unemployment_tax_act futa_tax liabilities with respect to his forms employer’s annual federal unemployment futa_tax return for the years collectively periods at issue the issues for decision are whether petitioner may challenge his underlying liabilities and if so the correct amount of the underlying liabilities and whether the irs abused its discretion in sustaining the proposed collection actions we hold that petitioner may not challenge the underlying liabilities and we sustain the irs’ determination petitioner’s form_940 liability with respect to taxable_year is prorated because during he formed a single-member limited_liability_company llc and contributed his business to the llc employment_tax liabilities for periods after the formation of the llc are the subject of the cases lg kendrick llc v commissioner t c dkt no 10241-12l filed date and lg kendrick llc v commissioner t c dkt no 900-14l filed date see sec_301_7701-2 proced admin regs for the remainder of this report we use the term employment_tax to refer to tax under fica secs futa secs and income_tax_withholding secs and background the parties submitted this case fully stipulated under rule the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in new mexico when he filed the petition from until petitioner operated a franchise business mail boxes etc later called the ups store as a sole_proprietorship beginning in petitioner formed lg kendrick llc lg kendrick a single-member llc that petitioner used to own and operate his business petitioner reported wages and paid employment_tax with respect to employees of the franchise to the state of new mexico until he also filed form sec_941 with the irs for the date quarter through the date quarter during the periods at issue petitioner paid an average of five individuals approximately twice per month he also has maintained a workers’ petitioner objected to exhibit 3-j respondent’s request for admissions because it was not part of the administrative record when this case was recalled at the date albuquerque new mexico trial session we reserved ruling on petitioner’s objection and stated that the exhibit’s admissibility would be decided on the basis of whether the exhibit was incorporated into the administrative record on remand the exhibit is not part of the administrative record on remand and we therefore sustain petitioner’s objection we decide this case without regard to deemed admissions under rule c petitioner did not stipulate that he paid employees for the periods at issue compensation and employer’s liability insurance_policy since at least a insurance_policy application that petitioner submitted for his business shows an estimated annual payroll of dollar_figure the policy was renewed every year until at least however petitioner did not file form sec_941 or forms or pay any employment_tax for the periods at issue after the irs had subpoenaed and reviewed the bank records associated with petitioner’s business and placed a field call to the business the irs concluded that petitioner had paid employees approximately dollar_figure per month6 and therefore had employment_tax liabilities for the periods at issue although the irs requested that petitioner file employment_tax returns for the delinquent periods petitioner refused and revenue_officer t w lyons prepared a substitute for return under sec_6020 for each period at issue the revenue_officer sent a letter do dated date by certified mail to petitioner at his business address one of the individuals who the irs had determined was an employee cameron curley signed the certified mail receipt on date the letter informed petitioner about the substitutes for returns and stated that petitioner had days to prepare and mail employment_tax this figure does not include petitioner’s wages from working at the business returns mail additional information petitioner wanted the irs to consider or request a conference with revenue_officer lyons the revenue_officer stated that the irs would process the substitutes for returns and assess the tax reflected on the returns plus any additional penalties and interest if petitioner did not respond within days the letter explained that petitioner could request a meeting or a telephone conference with the revenue officer’s supervisor if petitioner did not agree with any or all of the irs findings given you if petitioner still did not agree with the findings after a conference with the supervisor he would have the opportunity to appeal his case to the area director of general appeals petitioner did not respond to the letter do within days the irs processed the substitutes for returns and assessed the tax petitioner subsequently mailed revenue_officer lyons a letter dated date that referred to a face- to-face meeting wherein revenue_officer lyons apparently attempted to collect the assessed tax and gave petitioner an irs publication entitled the truth about frivolous tax arguments petitioner’s letter did not offer any useful or relevant information about the employment_tax liabilities but rather stated that the irs’ requests for payment were illegal and referred to revenue_officer lyons as the the letter also appears to reference levies that respondent had been using to collect tax_liabilities that are not before the court spawn of satan himself petitioner also enclosed a document published by truth attack entitled the real truth about the irs’s ‘truth’ about ‘frivolous’ tax arguments the document of approximately pages contained a variety of frivolous arguments revenue_officer lyons forwarded the letter to the u s treasury_inspector_general_for_tax_administration for review on date the irs mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to the periods at issue in the levy notice respondent proposed for the first time additions to tax under sec_6651 for late payment the irs also mailed to petitioner two letters do nftl filing and your right to a hearing under sec_6320 dated date with respect to the periods at issue in8 response to these notices petitioner timely filed a form request for a collection_due_process or equivalent_hearing the hearing request disputed the proposed levy and the nftl requested withdrawal of the lien and stated i do not understand any basis for the claims made in the final notice and do not believe i owe them petitioner subsequently filed a freedom_of_information_act the letters do were first mailed to petitioner at an outdated address but were later mailed to the correct address foia request for respondent’s documents including any documents indicating i had any employees or was otherwise subject_to filing or forms petitioner’s case was transferred to settlement officer jeffrey silverhorn in the irs appeals_office by letter dated date settlement officer silverhorn requested financial information asked petitioner to file his delinquent returns scheduled a telephone conference call with petitioner for date and warned petitioner that he could not continue to assert frivolous positions before the conference call petitioner sent settlement officer silverhorn a letter requesting proof that petitioner paid employees and requesting documentation of petitioner’s own frivolous positions petitioner did not give settlement officer silverhorn any of the requested financial information and did not file the requested forms and during the conference call petitioner wanted to discuss only constitutional challenges to his tax_liabilities and how he disagreed with revenue_officer lyons’ intrusive investigation an irs disclosure manager sent petitioner a letter dated date regarding his foia request the letter stated that the irs was unable to send the requested information within the 20-day statutory period and extended the statutory response date to date according to the letter if the irs had not responded by that time petitioner would be able to file suit to enforce the foia request as of date the irs had not responded to petitioner’s foia request settlement officer silverhorn concluded that petitioner had a prior opportunity to contest the underlying liabilities because he had received a letter do petitioner did not properly challenge the underlying liabilities in any event because his positions have no merit and are groundless and petitioner did not qualify for any collection alternative or lien withdrawal the irs appeals_office therefore issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date sustaining the proposed levy and nftl for the employment_tax liabilities the notice_of_determination stated that petitioner was liable for employment_taxes on the basis of wage information obtained from the state of new mexico and that he was not entitled to challenge the underlying liabilities however the notice_of_determination did not address the sec_6651 additions to tax petitioner timely filed a petition in this court disputing the irs’ determination in preparation for trial the irs subpoenaed additional bank records and documents related to the workers’ compensation insurance_policy the irs the first page of the notice_of_determination identified the underlying liabilities as income taxes but the third page of the notice made clear that the notice_of_determination sustained the employment_taxes due for the periods at issue subsequently filed a motion to remand petitioner’s case to the appeals_office because during the sec_6320 hearing the settlement officer did not give petitioner the documentary_evidence that formed the basis of the underlying assessments and did not determine whether petitioner actually received the letter do because cameron curley not petitioner signed the certified mail receipt we granted the irs’ motion on remand the case was transferred to settlement officer joann mares the supplemental sec_6320 hearing was conducted through correspondence at petitioner’s request settlement officer mares mailed petitioner the documents on which the irs relied to calculate and assess the underlying liabilities and documents supporting the assessments that respondent had obtained during the pendency of the tax_court case including copies of checks that petitioner wrote biweekly to the same individuals employment_tax transcripts from the state of new mexico workers’ compensation insurance_policy documents irs transcripts and internal irs documents summarizing petitioner’s bank records settlement officer mares sent petitioner a letter dated date asking petitioner to explain his relationship with cameron curley and whether petitioner recalled receiving the letter do the letter also requested that petitioner file the delinquent form sec_941 and for the periods at issue by date either using the documents respondent had provided to him or any additional information petitioner had the letter stated that settlement officer mares would send the returns to the irs service_center for processing if petitioner completed them by the deadline the letter also warned petitioner that if he did not respond to the letter settlement officer mares would make a supplemental determination on the basis of information already in the recorddollar_figure instead of supplying the requested information petitioner sent a letter to settlement officer mares challenging the documents that respondent provided because at least some of them were not available when the irs made its original settlement officer mares also mailed a letter dated date to petitioner’s business address the recipient of the letter is lg kendrick llc dba mail boxes etc no however the salutation reads dear mr lunnon the letter referenced taxable periods in and but stated i wasn’t sure if you understood upon the receipt of letter do that you could have prepared and signed tax returns that you believe are correct and return them to the irs within days if you have the correct returns you may submit these to me on or before date so that the internal_revenue_service can process them after petitioner notified settlement officer mares that her date letter referenced taxable periods not connected with the remanded sec_6320 hearing settlement officer mares sent petitioner another letter dated date although the date letter also referred to both lg kendrick and mr lunnon the taxable periods referenced in the letter are those for which lg kendrick and not mr lunnon owes outstanding employment_taxes both the august and date letters therefore appear to address lg kendrick’s not petitioner’s employment_tax liabilities determination and because the irs did not provide petitioner with the tax identification numbers and personal tax returns of his employees settlement officer mares issued a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination on the basis of the information in the administrative record settlement officer mares determined that petitioner had a prior opportunity to contest the underlying liabilities and that even if settlement officer mares were able to consider it petitioner had failed to submit evidence adequately contesting the underlying liabilities after a reasonable opportunity to do so as petitioner did not request a collection alternative or provide any relevant information with respect to his lien withdrawal request settlement officer mares determined to sustain the proposed collection actions discussion i sec_6320 hearing sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay the irs is authorized to file an nftl with respect to a taxpayer who has an outstanding tax_liability and fails to pay after notice_and_demand sec_6323 sec_6320 requires the secretary to12 send written notice to the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the conduct and scope of sec_6320 hearings are governed by sec_6330 d other than paragraph b e and g sec_6320 the secretary is authorized to collect tax by levy upon a taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the taxpayer makes a timely request for a hearing the irs appeals_office conducts the hearing sec_6330 at a sec_6320 or sec_6330 hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the appropriateness of the proposed collection action the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues that the taxpayer raised and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 134_tc_280 pursuant to sec_6320 and sec_6330 we have jurisdiction to review the appeals office’s determination see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo sego v commissioner t c pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue we review the appeals office’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 ii the underlying liabilities petitioner has continuously maintained that he does not owe the underlying employment_tax liabilities because the irs has the burden of proving that petitioner paid employees for the periods at issue and the irs did not meet this burden because it may not rely on documentary_evidence obtained after the issuance of the notice_of_determination to sustain the assessed taxes respondent contends that petitioner may not challenge the underlying liabilities because the opportunity to dispute the liabilities that the letter do offered constituted a prior opportunity to dispute the liabilities and because petitioner did not properly raise the issue with the appeals_office because we find that petitioner did not properly raise the underlying liabilities with the appeals_office we do not address whether the letter do provided petitioner with a prior opportunity to challenge the liabilities see caudle v commissioner tcmemo_2014_196 at n aff’d 603_fedappx_220 4th cir in reviewing a determination under sec_6330 including challenges to the underlying liability we consider only issues that the taxpayer properly raised during the sec_6320 hearing sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 129_tc_107 the taxpayer does not properly raise an issue including the underlying liability during the hearing if he fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 135_tc_344 on remand petitioner had the opportunity to file his delinquent tax returns or present any other information that he wanted settlement officer mares to consider with respect to the employment_tax liabilities in the letter dated date settlement officer mares allowed petitioner two weeks to submit the returns for processing she told petitioner that he could use the documents that respondent had provided or any additional information he had to prepare the returns instead of filing returns or producing any relevant information petitioner continued to assert that he was not liable for the underlying liabilities because respondent could not prove the existence of any employees petitioner rejecting the documentary_evidence that respondent obtained during the trial as untimely and therefore irrelevant quotes 754_f2d_921 aff’g tcmemo_1982_489 for the proposition that a taxpayer should not bear the burden of proving a negative no unreported income if the commissioner can present no substantive evidence to support his deficiency claim however gatlin is a deficiency case and does not address the requirements for properly raising an issue before the appeals_office see gatlin v commissioner f 2d pincite on remand the appeals_office provided petitioner with documentary_evidence of petitioner’s employees including copies of checks documents showing employment_tax payments to the state of new mexico and bills and renewal notifications from the workers’ compensation insurance_policy but petitioner still did not produce his own evidence tending to refute the appeals office’s determination petitioner contends that the documentary_evidence was insufficient because it includes references to taxable periods when petitioner ran his business through lg kendrick although the record contains references to taxable periods other than the ones at issue here it also contains documentary_evidence related to the periods at issue petitioner also invokes the chenery doctrine although not by name to discount respondent’s evidence by contending that the determination cannot be upheld on grounds other than those upon which the appeals_office actually relied see 332_us_194 318_us_80 antioco v commissioner tcmemo_2013_35 at petitioner interprets this doctrine to mean that respondent may not consider documentary_evidence during a remand sec_6320 hearing that was unavailable at the original hearing petitioner is correct in stating that we uphold the appeals office’s determination only on grounds upon which the appeals_office actually relied in the notice_of_determination see chenery i u s pincite antioco v commissioner at jones v commissioner tcmemo_2012_274 at however sec_6320 and sec_6330 provide that a taxpayer is entitled to only one hearing with respect to either an nftl or a proposed levy respectively for the year related to the unpaid liability 131_tc_1 aff’d 325_fedappx_448 7th cir 130_tc_79 a hearing on remand is a supplement to to the extent it is practicable a sec_6330 hearing will be held in conjunction with a sec_6320 hearing sec_301_6330-1 q a-d3 proced admin regs the taxpayer’s original sec_6320 hearing and provides the parties with the opportunity to complete the initial sec_6320 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination wadleigh v commissioner t c pincite kelby v commissioner t c pincite the appeals_office on remand is not constrained by the original administrative record as often the purpose of remand is to augment a deficient record see 136_tc_463 supplementing 131_tc_197 see also meyer v commissioner tcmemo_2013_268 at remanding a case to the appeals_office to supplement the administrative record to show that a notice_of_deficiency was properly mailed the appeals_office makes a single determination with respect to an nftl or a proposed levy for a taxable_period kelby v commissioner t c pincite when this court remands a case and the appeals_office issues a supplemental notice_of_determination we review the determination as supplemented id on remand settlement officer mares had access to and relied upon documentation unavailable during the original hearing respondent provided these documents subpoenaed in preparation for trial to petitioner upon receipt and incorporated them into the administrative record on remand we remanded this case in part for the appeals_office to clarify whether petitioner had a prior opportunity to challenge the underlying liabilities and to explain to petitioner the basis of the underlying assessments settlement officer mares appropriately relied on the additional documents to carry out the court’s remand order and did not violate the chenery doctrine in doing so petitioner may not distort the law to justify his continued refusal to cooperate with respondent or his abdication of the fundamental responsibilities of maintaining records and filing tax returns see hoyle v commissioner t c pincite jordan v commissioner tcmemo_2011_243 slip op pincite when we remand a case to the appeals_office to clarify the record the appeals_office is not limited to what the appeals_office considered during the first administrative hearing citing hoyle v commissioner t c pincite supplementing 134_tc_1 see also sec_6001 sec_31_6011_a_-1 sec_31_6011_a_-3 employment_tax regs requiring employers to file returns under fica and futa petitioner therefore did not properly challenge the underlying liabilities during the sec_6320 hearing and we do not address them here see pough v commissioner t c pincite moreover petitioner did not allege any facts or produce any credible_evidence regarding the underlying liabilities in the stipulation of facts or otherwise that would permit us to conclude that he properly raised the issue before the court see rule b 114_tc_176 holding that the taxpayer did not properly challenge the underlying liabilities when he did not file amended income_tax returns before the appeals_office issued the notice_of_determination despite saying he would do so busche v commissioner tcmemo_2011_285 slip op pincite discussing a taxpayer’s and the commissioner’s burdens and responsibilities during a sec_6320 hearing see also sec_6020 andary-stern v commissioner tcmemo_2002_ slip op pincite explaining that in the absence of a taxpayer-filed return the commissioner need only do the best he can with the information available to him we also do not consider the validity of the sec_6651 additions to tax which are part of the underlying liabilities see 115_tc_329 sec_6651 imposes an addition_to_tax in the case of a failure to pay a tax required to be shown on a return which was not so shown within days after the date of the irs’ notice_and_demand letter because the irs first proposed to assess these additions to tax in the levy notice petitioner did not have a prior opportunity to dispute the additions to tax and was entitled to challenge them during the sec_6320 hearing see ramdas v commissioner tcmemo_2013_104 at holding that the taxpayer was entitled to challenge a sec_6651 addition_to_tax during a sec_6330 hearing because the addition_to_tax did not accrue until after the issuance of the notice_of_deficiency assessment and notice_and_demand however petitioner did not seek administrative review of the additions to tax in his sec_6320 hearing request or during the hearing itself neither the notice_of_determination nor the supplemental notice_of_determination addresses the additions to tax pursuant to sec_6330 the appeals office’s determination shall take into consideration issues raised by the taxpayer under paragraph thus if an issue is never raised at the hearing it cannot be a part of the appeals office’s determination giamelli v commissioner t c pincite we cannot review respondent’s determination on the basis of an issue that petitioner did not raise and that the appeals_office never considered and we therefore do not disturb the determination on the basis of its nonruling on the sec_6651 additions to tax see 118_tc_488 ramdas v commissioner at see also rule b 123_tc_213 holding that when a taxpayer fails to assign error in the petition with respect to an addition_to_tax the taxpayer is deemed to have conceded that item and the commissioner has no obligation to produce evidence to support the determination citing 118_tc_358 iii conclusion because petitioner may not challenge the underlying liabilities we review the appeals office’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the record supports a finding that the appeals_office properly verified that the requirements of applicable law and administrative procedure had been met sec_6330 wadleigh v commissioner t c pincite petitioner did not suggest a collection alternative or file the necessary financial information and past due returns that would have allowed the appeals_office to consider accepting one see sec_6330 although petitioner checked the box for lien withdrawal on his form he did not present the appeals_office with any evidence regarding his entitlement to a lien withdrawal and therefore did not properly raise the issue before the appeals_office or this court see giamelli v commissioner t c pincite magana v commissioner t c pincite sec_301_6320-1 q a-f3 proced admin regs the appeals_office properly balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the proposed collection actions we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
